REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a
fitting structure of a water outlet device comprising: a fixed block, a plurality of water pipes, and one or more joints, wherein the one or more joints are fixedly connected to first ends of the plurality of hoses disposed above an upper surface of the fixed block, each of the one or more joints comprises a first water outlet passage and a second water outlet passage in communication with the first water outlet passage, an axis of each of the first water outlet passages and an axis of a corresponding one of the plurality of hoses is coaxial, the second water outlet passage is parallel to and is staggered with the first water outlet passage by a preset distance, and the one or more joints are staggered with the plurality of hoses by the preset distance in a radial direction and extends outward from the fixed block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754